Citation Nr: 1454041	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-20 663	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for high cholesterol.

(Claims of service connection for a heart disability, diabetes mellitus, and hypertension are the subject of a separate decision by the Board.)



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota.  With regard to the claim addressed herein, the Veteran is not represented.  (Because he is represented by an attorney as to other issues on appeal, a decision addressing those issues will be issued separately.)


FINDING OF FACT

The evidence of record shows that the Veteran has high cholesterol.


CONCLUSION OF LAW

The Veteran's claim of service connection for high cholesterol is without legal merit.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran seeks service connection for high cholesterol.  However, hypercholesterolemia or elevated serum (blood) cholesterol is not a disability for which VA compensation benefits are payable.  Hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities.  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  It is also pertinent to note that the term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).   In this case, there is no indication that the Veteran's high cholesterol represents any such impairment.

In short, the Veteran's high cholesterol is merely a laboratory test result.  As such, it is not a disability within the meaning of the law governing compensation benefits.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Allen, supra.  

Because the claim is for service connection for a laboratory result, not a disability within the meaning of VA law, there is no possibility that any additional notice or development would aid the Veteran in substantiating his claim, and as the law and not the facts are dispositive, the provisions requiring that VA comply with the duties to notify and assist do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for high cholesterol is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


